



EXHIBIT 10.09


 


LEASE AGREEMENT


 

THIS LEASE AGREEMENT (“THE AGREEMENT”) IS ENTERED BY AND BETWEEN “COPROPIEDAD
ARTE Y DISENO”, (THE “LESSOR”) REPRESENTED BY MR. FRANCISCO JAVIER MORENO
SANCHEZ AND “GPI MEXICANA, S.A. DE C.V.” (THE “LESSEE”) REPRESENTED BY MR.
GERARD P. CHARLIER, PURSUANT TO THE FOLLOWING RECITALS AND CLAUSES:

 


RECITALS


 

I The LESSOR represents:

 

a) That COPROPIEDAD ARTE Y DISENO is the name for commercial purposes used to
identify the co-ownership over the land and Building subject matter of this
AGREEMENT. Such co-ownership is formed by Mr. Francisco Javier Moreno Sanchez
jointly with his wife Ms. Maria del Carmen Collado Bosch of Moreno; Ms. Gloria
Maria Moreno Sanchez of Ruiz jointly with her husband Mr. Galo Ruiz Moreno and
Mrs. Esperanza Bosch Tejeda widow of Collado.

 

b) That LESSOR holds title over the Industrial facility (The “BUILDINGS”) which
is the matter of this AGREEMENT and identified as Buildings #1 and land #2
located at Avenida Transformacion y Calle Samuel Ocaña Garcia being built on lot
number 9 and 10 of block number 2,, in the Industrial Park in San Luis Rio
Colorado Sonora., Mexico.

 

c) That the co-owners of COPROPIEDAD ARTE Y DISENO are duly registered before
the Federal Registry of Taxpayers (RFC) MOSF 560128 7P7.

 

d) That Mr. Francisco Javier Moreno Sanchez has sufficient authority to execute
this AGREEMENT on behalf of LESSOR as evidenced in the Public Deed and whose
authority has not been revoked or limited in any way.

 

e) That LESSOR has the intention to lease to LESSEE the BUILDINGS as identified
in the recital I b), pursuant to the terms and conditions contained in this
AGREEMENT.

 

II The LESSEE represents:

 

a) That it is a Company duly organized and existing pursuant to the laws of
Mexico as evidenced in Public Deed # 1,189 dated October 23, 1984, issued by
Mr. Rafael Godoy Jaramillo Notary Public # 88, of San Luis Rio Colorado, Sonora,
duly registered under number 1052 Volume XVII, Section 5, of the Public Registry
Office of San Luis Rio Colorado Sonora.

 

b) That its corporate purpose allows the execution of this AGREEMENT.

 

c) That it is duly registered before the Federal Registry of Taxpayers (RFC)
with number GME841026H38.

 

d) That Mr. Gerard P. Charlier has sufficient authority to execute this
AGREEMENT on behalf of LESSEE as evidenced in Public deed number # 10,348, dated
January 17, 2003 passed before the faith of Notary Public # 17 of Tlaquepaque,
Jalisco, Mr. Agustin Ibarra Garcia de Quevedo, which authority has not been
revoked or limited in any way.

 

e) That LESSEE has the intention to lease from LESSOR the BUILDING, as
identified in the recital I b) and in the Exhibits “A” and “B” pursuant to the
terms and conditions contained in this agreement.

 

1

--------------------------------------------------------------------------------


 

THEREFORE, in consideration of their mutual covenants and agreements, the
parties agree to enter into this AGREEMENT, according to the terms and
conditions, contained in the following:

 


ARTICLES


 


ARTICLE 1. DEFINITIONS


 

1.1. LESSOR: “COPROPIEDAD ARTE Y DISEÑO” represented by Mr. Francisco Javier
Moreno Sanchez.

 

1.2. LESSEE: “GPI MEXICANA, S.A. de C.V.”, represented by its Sole Administrator
Mr. Gerard P. Charlier.

 

1.3. The BULDINGS: The Industrial facilities owned by LESSOR located at Av. De
la Transformacion and Calle Samuel Ocana Garcia on lots number 9 and 10 of the
block number 2 in the Industrial Park in San Luis Rio Colorado, Sonora, Mexico,
which has been identified in the blue prints attached to this Agreement as
Exhibit “A” & “B”of this Agreement.

 

1.4 RENT: The amount that shall be paid by LESSEE to LESSOR in monthly
installments during the term of this AGREEMENT for the use and occupation of the
BUILDINGS. The RENT was agreed by the parties in the fixed amount of USD $0.35
(thirty- five cents of dollar legal currency of the United State of America) per
square feet effectively used by LESSEE during the term of the AGREEMENT. The
RENT currently totals the amount of USD $28,140.00 (twenty-eight thousands one
hundred forty dollars 00/100 legal currency of the United States of America)
based on the square feet of BUILDINGS that will be actually used by LESSEE.

 

1.5 TERM.- The period in which the Lease AGREEMENT wil1 be in force. The term is
5 (five) years beginning as of January 1, 2009 and ending on December 31, 2013.
At the end of the TERM the LESEE will have the options set forth in Article 4.1
below.

 


ARTICLE 2. PURPOSE


 

2.1 LESSOR agrees to lease to LESSEE who agrees to lease from LESSOR the
BUILDINGS as of the beginning of the TERM of this AGREEMENT.

 

2.2 The date of beginning of the TERM will be the date for commencement of the
obligations under the AGREEMENT.

 


ARTICLE 3. RENT


 

3.1 LESSEE shall pay the RENT to LESSOR monthly and in advance during the first
10 (ten) natural days of each month at LESSEE’s domicile located at Av.de la
Transformacion y Dr.Samuel Ocana, San Luis Rio Colorado Sonora Mexico.

 

3.2 The RENT has been agreed by the Parties in the fixed amount of USD $0.35
(thirty-five cents of dollar legal currency of the United States of America) per
square feet of the BULDINGS effectively used by LESSEE for the TERM of the
AGREEMENT. The RENT currently totals the amount of USD $28,140.00 (twenty-eight
thousands one hundred forty dollars 00/100 legal currency of the United States
of America) based on the 80,400 square feet of BUILDINGS that will be initially
used by LESSEE. Such RENT shall be paid at LESSOR’s choice in US Dollars (legal
currency of the United States of America) or in Mexican Pesos at the exchange
rate to comply with obligations published by Bank of Mexico on the date such
RENT is paid plus the Value Added Tax (IV A).

 

2

--------------------------------------------------------------------------------


 

3.3 LESSOR shall deliver the corresponding receipt to evidence payment of the
RENT within the following 5 (five) days of receiving such payment. Such receipt
shall fulfill the requirements of the applicable tax laws and regulations in
force on the date when LESSEE makes such payment.

 

3.4  If LESSOR occupies the BUILDING for a partial month the RENT shall be
prorated.

 


ARTICLE 4. TERM


 

4.1 The TERM of this AGREEMENT is 5 (five) years. This AGREEMENT will begin its
TERM on January 1, 2009 and shall end precisely on December 31, 2013. At the end
of the TERM LESSEE shall have to its own discretion the following Options:
(I) To renew the AGREEMENT for I (one) year on the same terms and conditions
having the right for terminating the AGREEMENT at any time giving notice to
LESSOR with 6 months in advance. (2) To reduce the space leased of the BUILDINGS
and continuing with the AGREEMENT in the same terms and conditions with the
corresponding RENT reduction.

 

4.2 LESSEE may exercise either Option set forth in 4.1 above by giving notice in
writing to the LESSOR of its decision at least 30 (thirty) natural days in
advance to the expiration of the TERM.

 

4.3 If LESSEE continues occupying the BUILDINGS at the end of the TERM of the
AGREEMENT, as determined in Article 4.1 without having exercised any of the
Options referred to in the above paragraph, LESSEE will pay to LESSOR the
corresponding amount of RENT during the TERM it continues in possession of the
leased BUILDINGS from the last day of the TERM of the AGREEMENT and until it
vacates the BUILDING, the payment referred to herein will not be consider an
extension of the AGREEMENT.

 


ARTICLE 5. BUILDING USE


 

5.1  LESSEE will use the BUILDINGS to perform its main activities, which include
without limitation, the manufacture of dice, chips, plastic items and layouts,
as well as any related activity.

 

5.2 LESSEE agrees to use the BUILDINGS in accordance with this AGREEMENT and
with any other law or regulation applicable to the use of the BUILDINGS by
LESSEE.

 

5.3 LESSEE is allowed to introduce and store in the BUILDINGS those materials
that are required or useful for the performance of its manufacturing activities,
even though they are classified as hazardous materials or residues, flammable
materials or explosives. LESSEE shall store and dispose them in accordance with
industry standard procedures and federal, state and local laws.

 

5.4 LESSEE may only store trash temporarily within the BUILDINGS and shall
arrange for regular pickup of trash at its expense. LESSEE shall not burn any
trash of any kind in or about the BUILDINGS.

 


ARTICLE 6. INSURANCE


 

6.1 LESSEE shall obtain and maintain in force during the term of the AGREEMENT
at its own expense a comprehensive insurance policy (ies) from a recognized
insurance company authorized to issue insurance in

 

3

--------------------------------------------------------------------------------


 

San Luis Rio Colorado Sonora.

 

6.2 Such policy (ies) shall cover property damage of LESSOR and LESSEE. Civil
liability (for injury to persons and property and for death of any person
occurring in the leased BUILDINGS); for acts of God and for damages caused to
the BUILDINGS or third persons or Property for the storage of hazardous
materials.

 

6.2.1 The Policy to cover property damage and civil liability shall insure
LESSEE and LESSOR and such other agents and employees of LESSOR, LESSOR’s
subsidiaries or affiliates or LESSOR’S assignees or any nominee of LESSOR
holding any interest in the Leased property, against liability for injury to
persons and property and for death of any person occurring in or about the
BUILDINGS. The liability of such insurance shall be in the amount of no less
than USDS400.000.00 (Four hundred thousand dollars legal currency of the United
States of America) or its equivalent in Mexican Currency at the exchange rate
published by Bank of Mexico to comply with obligations effective in the
contracting date.

 

6.2.2 The policy of insurance for fire, lighting, explosion. falling aircraft:,
smoke windstorm eartquake, hail, vehicle damage, volcanic eruption, strikes,
civil commotion, vandalism, riots, malicious mischief, steam boiler or pressure
object explosion if applicable and flood insurance of the BUILDING shall be for
a liability equivalent of USD $l’OOO,OOO.OO (One million dollars legal currency
of the United States of America) or its equivalent in Mexican Currency at the
exchange rate published by Bank of Mexico to comply with obligations effective
in the contracting date.

 

6.3 LESSEE shall obtain and maintain in force during the term of the AGREEMENT
the insurance policy (ies) to cover the issues mentioned in 6.2 above. Such
Policy (ies) shall mention that it/they is/are not subject to cancellation or
change until the termination of the Lease AGREEMENT. The Policies together with
copies or receipts for payment of the premiums thereof, shall be delivered to
LESSOR no more than (30) days following the execution of this AGREEMENT. All
documents verifying the renewal of such policy (ies) shall be delivered to
LESSOR at least (30) days prior to the expiration of the term of such coverage.
Prior to the commencement date of the TERM each party shall procure and maintain
the insurance covering its own liability and Property as each deems appropriate.

 

6.4 Except for the Insurance upon LESSEE’s property, LESSOR and its
beneficiaries shall be appointed irrevocably as beneficiaries for any and all
proceeds as their interest may appear.

 


ARTICLE 7. INSTALLATIONS & TENANT IMPROVEMENTS


 

7.1 LESSEE may at its expense, install on the leased BUILDINGS, such trade
fixtures, equipment and furniture it may deem necessary, provided that such
items are installed and are removed without causing damage to the structural
integrity of the BUILDINGS. Said trade fixtures; equipment and furniture shall
remain LESSEE’S property.

 

7.2 LESSEE may perform improvements in the BUILDINGS considered, useful,
necessary, or decorative, without prior written authorization of LESSOR,
provided that such improvements are installed and are removable without causing
damage to the structure of the BUILDINGS.

 

7.3 LESSEE shall repair any damage caused by the installation or removal of
trade fixtures, equipment, furniture and improvements.

 

7.4 LESSEE shall require LESSOR’S written consent, which LESSOR shall not
unreasonably withhold, to make any structural modification or alteration costing
in excess of USD $100,000.00 (one hundred thousand dollars legal currency of the
United States of America) to the BUILDINGS. LESSOR may authorize changes

 

4

--------------------------------------------------------------------------------


 

necessary for the appropriate use of the BUILDING, which will be made at
LESSEE’S expense. LESSOR may at its election, directly or through a third party,
perform, or authorize LESSEE to perform, the construction including of any
improvements that parties mutually agree are necessary for the appropriate use
of the Premises, by a written authorization of the blue prints detailing the
improvements to be made. Concerning improvements LESSEE will have the rights
conferred by Article 2717 and any other relevant articles of the Civil Code of
the State of Sonora.

 


ARTICLE 8. MAINTENANCE AND REPAIR


 

8.1 After receipt of written notice from LESSEE, LESSOR at its own expense shall
promptly and with minimum interference to the operation of LESSEE proceed to
repair defects which are necessary for the adequate functioning of the BUILDINGS
e.g. structural defects in the roof or exterior wall pursuant to Articles 2684
and 2685 of the Civil Code of the State of Sonora.

 

8.2 The LESSEE shall be responsible for all minor repairs to the BUILDINGS.

 


ARTICLE 9. SUBLEASING AND ASSIGNMENT


 

9.1        LESSEE will under no circumstances sublease all or part of the
BUILDINGS; nor assign it to third parties, according to the terms of Artic 2751
of the Civil Code of the State of Sonora, unless prior written authorization by
LESSOR is given, which authorization will not be unreasonably withheld;
provided, however, that LESSEE may assign or sublease all or part of the
BUILDINGS without LESSOR’s consent if LESSEE remains liable to LESSOR under this
AGREEMENT.

 

9.2        Nothwithstanding the above LESSEE may sublease or assign all or a
part of the BUILDINGS to LESSEE’s parent, subsidiary or affiliates without
having LESSOR’s consent.

 


ARTICLE 10.- SERVICES


 

10.1 LESSEE will have the right to contract the utility services, which it
considers necessary for the adequate operation of its facilities, such as
telephone, electricity, water, gas, which will be under its account.

 

10. At AGREEMENT’s termination and before vacating the BUILDINGS, LESSEE shall
provide evidence to the LESSOR that such services have been duly paid.

 

ARTICLE 11. Right of First Refusal, Right of Preference and Extent

 

11.1 LESSEE has the right of first refusal referred to in Article 2717 of the
Civil Code of the State of Sonora, in the event LESSOR wishes to conveyor
transfer any right it has over the BUILDINGS.

 

11.2 LESSEE has the right of preference referred to in Article 2717 of the Civil
Code of the State of Sonora, in the event that the LESSEE is current with
payment of the rent.

 

11.3 LESSEE has the right to extend the AGREEMENT referred to in Article 2763 of
the Civil Code of the

 

5

--------------------------------------------------------------------------------


 

State of Sonora.

 


ARTICLE 12. DAMAGE OR DESTRUCTION


 

12.1 In the event that BUILDINGS are damaged by fire or other perils covered by
insurance, LESSOR agrees to forthwith repair same except as mentioned below and
this AGREEMENT shall remain in fun force and effect except that LESSEE shall be
entitled to a proportionate reduction in the RENT from the date of damage and
while such repairs are being made. Such proportionate reduction shall be based
upon the extent to which the damage and making of such repairs shall reasonably
interfere with the business carried out by the LESSEE in the BUILDINGS.

 

12.2 In the event the BUILDINGS are damaged during the term of the AGREEMENT as
a result of any other cause than the perils covered by fire and extended
coverage insurance, then LESSOR shall forthwith repair the same provided the
extent of the destruction is less than 25% of the full replacement cost of the
BUILDINGS.  In the event the destruction of the BUILDING is to an extent 25% or
more of the full replacement cost of the BUILDINGS then LESSOR shall have the
option to:

 

12.2.l To repair or restore such damage, this AGREEMENT continuing in full force
and effect, but the RENT proportionately reduced as provided above or

12.2.2 To give notice to LESSEE at any time within (60) days after the damage,
terminating this AGREEMENT as of the date specified in such notice, which
.termination date shall be no more than thirty (30) days after the giving of
such notice. In this case the proportional RENT shall be paid up to date of the
termination. In the event of giving such notice, this AGREEMENT shall expire and
all interest of LESEE in the BUILDINGS shall terminate on the date so specified
in such notice.

 

ARTICLE 13. WAIVER AND INDEMNIFICATION

 

13.1 LESSOR is not responsible for thefts, accidents, fire, earthquake or acts
of God, that may cause damage to the LESSEE, its assets, employees, guests, the
BUILDINGS, or third parties.

 

13.2 LESSEE will indemnify and hold harmless LESSOR for any damages caused to
third parties on the BUILDINGS, and will defend at LESSEE’S expense, any claim,
lawsuit, or proceeding brought against LESSOR, because of its relationship as
LESSOR & LESSEE, unless those damages are caused by LESSOR.

 

ARTICLE 14. Taxes.

 

14.1 The parties are responsable to pay their respective state, federal or
municipal taxes, related with this AGREEMENT that according to the applicable
legislation correspond to them. To that effect LESSEE binds to pay each and
everyone of the fiscal obligations of the Federation, State or Municipality
inherent to the industrial business or destiny given to the BUILDINGS, releasing
the LESSOR from all obligation related with the foregoing. The LESSOR on its
part binds to cover all the federal, state or municipal taxes related with this
AGREEMENT to which it is bound in its capacity of owner of the BUILDINGS and
LESSOR, releasing LESSEE from any obligation related with the foregoing.

 


ARTICLE 15. CAUSES OF TERMINATION

 

15.1 The LESSOR can terminate this AGREEMENT, regardless of the causes
established by the law, due to

 

6

--------------------------------------------------------------------------------

 

the causes established in section 15.2 below; provided however in the event of
default, the LESSOR shall notify LESSEE in writing that it is not complying with
an obligation of LESSEE under this AGREEMENT and LESSEE will have a term of 30
(thirty) calendar days as of the day in which it received such notice to remedy
such default.

 

15.2 Causes in which the LESSOR may terminate this AGREEMENT:

 

15.2.1 Vacation or abandonment of the BUILDINGS.

 

15.2.2 Consecutive non-payment of two monthly RENTS.

 

15.2.3 Making modifications or tenant improvements in violation of this
AGREEMENT.

 

15.2.4 Subletting or assigning the BUILDINGS in violation of this AGREEMENT.

 

15.3 Causes for which the LESSEE may terminate this AGREEMENT:

 

15.3.1 In case that LESSOR does not allow LESSEE the use and enjoyment of the
BUILDINGS.

 

15.3.2 Due to the LESSOR’s failure to make repairs.

 

15.3.2 For LESSOR’s default of any of its obligations under this AGREEMENT.

 

15.4 If the defaulting party does not cure its default during the period to
Cure, the affected party may immediately terminate this Agreement or claim
specific performance:

 

15.5 This AGREEMENT may be terminated, at any time before the end of the TERM,
by written consent of both parties.

 


ARTICLE 16. DISPUTE RESOLUTION


 

16.1 For any conflict arising under this AGREEENT, or its interpretation, the
parties will give written notice{9f the same to the other party, thereafter, the
parties will negotiate a resolution to the dispute in good faith. If after 15
days from the date of receipt of such notice, Parties are unable to resolve the
dispute, it will be submitted to arbitration as established in this Article.

 

16.2 Any controversy or claim arising out of or relating to this AGREEMENT not
resolved according to Clause 16.1 herein, shall be submitted to the American
Arbitration Association (AAA) to be resolved by arbitration in accordance with
the rules of the AAA.

 

16.2.1 There shall be one arbitrator appointed by mutual agreement of the
parties. If the parties fail to agree on an arbitrator, the arbitrator shall be
appointed according to the procedures of the AAA.

16.2.2 The place of arbitration shall be Las Vegas Nevada, United States of
America.

16.2.3 The language of the arbitration shall be English.

16.2.4 The arbitration panel or the single arbitrator will apply the laws of the
State of Sonora, Mexico.

16.2.5 The prevailing party will be entitled to attorney’s fees and arbitration
costs from the

 

7

--------------------------------------------------------------------------------


 

losing party .

 


ARTICLE 17. MISCELLANEOUS


 

17.1 Entire Agreement. This AGREEMENT constitutes the entire agreement with
respect to the matters described herein, and supersedes any other oral or
written agreement between the parties.

 

17.2 Amendments The terms of this AGREEMENT may only be amended or modified by
written agreement signed by the parties or its authorized representatives.

 

17.3 Consent.- Whenever the prior consent of a party, written or otherwise is
required as a condition for any act by the other party under this AGREMENT, such
party agrees not to arbitrarily withhold such consent.

 

17.4 Quiet Enjoyment.- LESSOR agrees that LESSEEE upon paying the RENT and all
other charges provided for herein and upon complying with all of the terms and
provisions of the AGREEMENT shall lawfully and quietly occupy and enjoy the
BUILDINGS during the TERM.

 

17.5 Access to the BUILDINGS.- LESSOR or its authorized representative has the
right to inspect the leased BUILDING at any time during the normal business
hours of LESSEE with 72 hours prior written notice and in emergencies at all
times. For a period commencing 90 days prior to the termination of this
AGREEMENT, LESSOR shall have prior appointment access to the BUILDINGS for the
purpose of exhibiting it to prospect clients and may post announcements for sale
or lease on the BUILDINGS.

 

17.6 Controlling Language. This Agreement has been prepared in English. Any
party can request its legal translation into Spanish at its own expense.

 

17.7 Applicable Law: It is agreed by the parties hereto that this Agreement
shall be interpreted in accordance with the laws of Mexico specially to the
regulations of the Sonora State, Civil Code.

 

17.8 Severability : In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any law of any relevant jurisdiction, the validity of the
remaining provision shall not be affected, and the rights and obligations of the
parties shall be construed and enforced as if the Agreement did not contain the
particular provision held to be unenforceable.

 

17.9 Headings It is agreed by the parties hereto that the headings of the
clauses herein have been included for convenience only and do not form any part
of the Agreement

 

17.10 Notices: Any notice, communication, waiver, or consent, required or
permitted to be given under this Agreement, or the change of address which is
being notified, shall be in Writing and delivered by prepaid first class mail,
facsimile or by personal delivery to the address of the relevant Party, and any
notice so delivered shall be deemed to have been received. Notice of any change
of address shall be made to the other party as soon as such new address becomes
effective. All such notices and communications shall be effective: a) went sent
by an overnight courier service of recognized standing, on the second business
day following the deposit with such service b)when delivered by hand, upon
delivery; c)when faxed, upon confirmation of receipt; or d) by any other means,
upon receipt.

 

LESSOR:

Attn.:

Francisco Javier Moreno Sanchez

 

Copropiedad Arte y Diseño.

 

San Luis Rio Colorado, Sonora México

 

8

--------------------------------------------------------------------------------


 

LESSEE:

Attn. Gerard Charlier.

 

GPI Mexicana, S.A. de C.Y.

 

Av. de la Transformaci6n y calle Samuel Ocaña

 

Parque Industrial, CP 83455

 

San Luis Rio Colorado, Sonora Mexico

 

 

With Copy to:

Chief Legal Officer

 

Gaming Partners International Corporation

 

1700 Industrial Road

 

Las Vegas Nevada, 89102 United States of America

 

 

IN WITNESS WHEREOF, Parties and witness execute this Agreement in the city of
Las Vegas, Nevada as of December 16, 2008.

 

 

LESSOR

 

LESSEE

 

 

 

 

 

 

Copropiedad Arte y Diseno

 

GPI Mexicana S.A. de C.V.

 

 

 

 

 

 

Represented by: Francisco Javier Moreno Sanchez

 

Represented by Gerard P. Charlier

 

 

 

 

 

 

WITNESS

 

WITNESS

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

ANEXO “A”

 

[g73702kg03i001.jpg]

 

AV. DE LA TRANSFORMACION

 

ESTE ANEXO FORMA PARTE INTEGRAL DEL CONTRATO DE ARRENDAMIENTO CELEBRADO ENTRE
COPROPIEDAD “ARTE Y DISEÑO” Y PAUL SON MEXICANA, S.A. DE C.V., FECHADO EN

 

La Propiedad Arrendada tiene as siguientes caracteristicas:

Tamano total del lote:

 

44,620 pies cuadrados.

Espacio total cubierto:

 

33,900 pies cuadrados.

Este edificio se localiza en la Manzana #2 en el Parque Industrial de la cuidad
de San Luis Rio Colorado, Son., Mexico, con las siguientes denominaciones
oficiales:

 

# de Lote

 

Clave Catastral

 

Direccion

 

9

 

6700-10004017

 

Av. de la Transformacion y

[ILLEGIBLE]

 

 

10

--------------------------------------------------------------------------------


 

ANEXO B

 

ESTE ANEXO CONSTITUYE UNA PARTE INTEGRAL DEL CONTRATO DE ARRENDAMIENTO CELEBRADO
ENTRE COPROPIEDAD ARTE Y DISEÑO Y PAUL SON MEXICANA S.A. DE C.V. FECHADO ABRIL 1
DE 2003

 

LOTE

 

 

Area:

 

44,620 pies cuadrados compactados al 95%

 

 

 

Almacenaje/area de maniobras:

 

22,533 pies cuadrados.

Estacionamiento:

 

20 carros de capacidad, pavimento de concreto.

 

 

 

Alumbrado del estacionamiento:

 

6 (seis) lamparas de sodio de alta presion en las fachhadas sur y este.

Puertas principales de acceso:

 

4 (cuatro): 2(dos) de 6'X8' ; 1 (una) de 8' x 10' y 1 (una) de 6' X 7'.

Incluido. Vegetacion de bajo mantenimiento adaptado para clima de San Luis Rio

Paisajismo:

 

Colorado.

 

 

 

EDIFICIO

 

 

Area cubierta:

 

33,900 pies cuadrados.

 

 

Firme concreto de 6" de espesor reforzado con malla metalica electrosoldada y

Pisos:

 

concreto f' c= 200 Kg./cm2.

Dimensiones:

 

Vease Anexo A.

Maxima altura libre:

 

23 pies.

Minima altura libre:

 

21 pies.

 

 

Lamina corrugada de acero galvanizado tipo sandwich,con 3"de poliestireno como

Techumbre:

 

aislante

 

 

 

Construccion de muros:

 

Se utilizara block pesado de 8" relleno de concreto y reforzado con varilla de
acero.

Altura libre de columnas:

 

75 pies.

Distancia entre columnas:

 

50 pies.

Tipo de armadura:

 

Armaduras rigidas de acero.

Red de distribucion de agua:

 

Con tubo de PVC de 1 1/2" dentro del perimetro del edificio.

Numero de puertas metalicas

 

 

para acceso de camiones:

 

1 (una) de 15' X 15'.

Iluminacion exterior:

 

6 (seis) lamparas de mercurio.

Area de prueba del

 

 

alcantarillado:

 

incluido.

 

 

 

OFICINAS

 

 

Area:

 

2,500 pies cuadrados.

Dimensiones:

 

50' X 50'.

Iluminacion exterior:

 

10 (diez) arbotantes.

 

 

Se construiran con block de concreto de 8" de espesor rellenos con concreto y

Construccion de muros:

 

reforzados con varilla de acero.

 

 

 

Techumbre:

 

Losas de concreto armado aisladas con una capa de poliestireno de 12"de espesor.

Ventanas:

 

Incluidas.

 

 

 

Puertas de acceso a las oficinas:

 

2 (dos) puertas.

 

 

 

SERVICIOS / EQUIPAMIENTO ADICIONAL.

Rampa de carga y descarga:

 

Concreto armado con rampa niveladora metalica con sistema hidraulico.

 

 

 

 

 

Construido con paredes de concreto y acero aisladas con una capa de poliestireno
de 4"de espesor. Tambien incluira un tragaluz piramidal con doble vidrio de las
siguientes dimensiones: 12'X12' X 12' y una escalera de caracol de 6'de
diametro.

Edificio piramidal:

 

 

11

--------------------------------------------------------------------------------
